Case 3:17-bk-08149   Doc 79   Filed 04/09/20 Entered 04/09/20 13:38:06   Desc Main
                              Document     Page 1 of 5
Case 3:17-bk-08149   Doc 79   Filed 04/09/20 Entered 04/09/20 13:38:06   Desc Main
                              Document     Page 2 of 5
                                                                                                                                  PAGE 1 OF 2

                                                                                                              Annual Escrow Account
                                                                                                               Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                   ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                                004    1461637676_ESCROWDISCSTMT_200326

                                                                                         DATE: 03/26/20

                                                    142
              SHEILA BARROW                                                              PROPERTY ADDRESS
              2513 HWY 41 S                                                              2513 HWY 41S
              GREENBRIER, TN 37073                                                       GREENBRIER, TN 37073



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 05/01/2020
THROUGH 04/30/2021.
             -------- ANTICIPATED PAYMENTS FROM ESCROW 05/01/2020 TO 04/30/2021 ---------
HOMEOWNERS INS                                                    $891.00
COUNTY TAX                                                        $551.00
CITY                                                              $336.00
TOTAL PAYMENTS FROM ESCROW                                     $1,778.00
MONTHLY PAYMENT TO ESCROW                                         $148.16
          ------ ANTICIPATED ESCROW ACTIVITY 05/01/2020 TO 04/30/2021 ---------
                    ANTICIPATED PAYMENTS                                                               ESCROW BALANCE COMPARISON
MONTH         TO ESCROW               FROM ESCROW                   DESCRIPTION                 ANTICIPATED                    REQUIRED

                                                           STARTING BALANCE -->                         $37.00-                 $444.56
MAY                $148.16                                                                             $111.16                  $592.72
JUN                $148.16                                                                             $259.32                  $740.88
JUL                $148.16                                                                             $407.48                  $889.04
AUG                $148.16                                                                             $555.64                $1,037.20
SEP                $148.16                                                                             $703.80                $1,185.36
OCT                $148.16                    $891.00 HOMEOWNERS INS                                    $39.04-                 $442.52
NOV                $148.16                                                                             $109.12                  $590.68
DEC                $148.16                                                                             $257.28                  $738.84
JAN                $148.16                                                                             $405.44                  $887.00
FEB                $148.16                    $551.00 COUNTY TAX                                         $2.60                  $484.16
MAR                $148.16                    $336.00 CITY                                 L1->        $185.24-          L2->   $296.32
APR                $148.16                                                                              $37.08-                 $444.48
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $481.56.
                                               CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                                $353.04
ESCROW PAYMENT                                                                                 $148.16
SHORTAGE PYMT                                                                                   $40.13
NEW PAYMENT EFFECTIVE 05/01/2020                                                               $541.33
YOUR ESCROW CUSHION FOR THIS CYCLE IS $296.32.




                                         ********** Continued on reverse side ************

                                                                                              Escrow Payment Options
                                                                                    I understand that my taxes and/or insurance has increased and that
                                                                                    my escrow account is short $481.56. I have enclosed a check for:

                                                                                         Option 1: $481.56, the total shortage amount. I understand
Loan Number:                                                                             that if this is received by 05/01/2020 my monthly mortgage
Statement Date:               03/26/20                                                   payment will be $501.20 starting 05/01/2020.
Escrow Shortage:               $481.56
                                                                                         Option 2: $_____________ , part of the shortage. I understand
                                                                                         that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                            to my mortgage payment each month.
                                                                                          Option 3: You do not need to do anything if you want to
                                                                                          have all of your shortage divided evenly among the next
            BSI FINANCIAL SERVICES                                                        12 months.
            314 S. Franklin Street, 2nd Floor                                       Please make you check payable to: BSI FINANCIAL SERVICES and
            P.O. Box 517                                                            please include your loan number on your check.
            Titusville, PA 16354

          Case
Licensed as Servis 3:17-bk-08149           DocServices.
                   One, Inc. dba BSI Financial   79 Filed       04/09/20
                                                         BSI Financial            Entered
                                                                        Services NMLS#   38078.04/09/20    13:38:06
                                                                                                Colorado Office             Desc
                                                                                                                Location: 7200       Main
                                                                                                                               S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as aDocument             Page
                                                          Debt Collection Agency
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                      3
                                                                                  by the of
                                                                                         New5York City Department of Consumer Affairs, (#
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 11/01/2019 AND ENDING 10/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 11/01/2019 IS:
   PRIN & INTEREST                                                                                                                           $353.04
   ESCROW PAYMENT                                                                                                                            $139.25
   SHORTAGE PYMT                                                                                                                              $57.94
   BORROWER PAYMENT                                                                                                                          $550.23
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                              $362.25                      $1,794.14-
   NOV                  $139.25                     $243.50 *                                                                                                                   $501.50                      $1,550.64-
   DEC                  $139.25                       $0.00 *                                                  $551.00 * COUNTY TAX                                             $640.75            A->       $2,437.64-
   DEC                                                                                                         $336.00   CITY
   JAN               $139.25                     $121.75 *                                                                                                                    $780.00                        $2,315.89-
   FEB               $139.25                     $243.50 *                         $551.00                                        COUNTY TAX                                  $368.25                        $2,072.39-
   MAR               $139.25                       $0.00                           $229.00                                        CITY                             T->        $278.50                        $2,072.39-
   APR               $139.25                       $0.00                                                                                                                      $417.75                        $2,072.39-
   MAY               $139.25                       $0.00                                                                                                                      $557.00                        $2,072.39-
   JUN               $139.25                       $0.00                                                                                                                      $696.25                        $2,072.39-
   JUL               $139.25                       $0.00                                                                                                                      $835.50                        $2,072.39-
   AUG               $139.25                       $0.00                                                                                                                      $974.75                        $2,072.39-
   SEP               $139.25                       $0.00                                                                                                                    $1,114.00                        $2,072.39-
   OCT               $139.25
                  __________                       $0.00
                                              __________                        $891.00
                                                                             __________                   __________              HOMEOWNERS INS                              $362.25                        $2,072.39-
                    $1,671.00                       $608.75                    $1,671.00                       $887.00


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $278.50. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $2,437.64-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




                   Case 3:17-bk-08149                               Doc 79             Filed 04/09/20 Entered 04/09/20 13:38:06                                                          Desc Main
If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
                                                                                       Document     Page 4 of 5
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
                                    CERTIFICATE OF SERVICE
       On April 9, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        RYAN THOMAS LLOYD
        cwnashville@cw13.com

        Trustee
        HENRY EDWARD HILDEBRAND, III
        hhecf@ch13nsh.com

        U.S. Trustee
        US TRUSTEE
        ustpregion08.na.ecf@usdoj.gov

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May


       On April 9, 2020, I served the foregoing documents described as Notice of mortgage payment
change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:
        DEBTOR
        SHEILA LAVERNE BARROW
        2513 Highway 41 South
        Greenbrier, TN 37073


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May




Case 3:17-bk-08149         Doc 79    Filed 04/09/20 Entered 04/09/20 13:38:06                 Desc Main
                                     Document     Page 5 of 5
